Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yong S. Choi on 02/23/2021.

The application has been amended as follows: 
 Claim 17) A digital receiver of processing multiple events received via hybrid networks, the digital receiver comprising: 
a tuner configured to receive a RF stream comprising SLT (Service List Table); and
[[an]]a control engine configured to:
obtain first signaling information for a ROUTE (Real-time Object Delivery over Unidirectional Transport)/DASH (Dynamic Adaptive Streaming over HTTP) service based on source IP address information, first destination IP address information and first destination port information included in the SLT,
obtain second signaling information for a MMT (MPEG Media Transport) service based on second destination IP address information and second destination port information included in the SLT, wherein a first PLP (Physical Layer Pipe) for the SLT, a second PLP for the first signaling information, and a third PLP for the second signaling information are all different from each other,
 (Media Presentation Description) and a second event related to the ROUTE/DASH service based on an event message box in DASH segments when the first and second events are delivered via broadcast,
obtain a third event related to the MMT service based on AEI (Application Event Information) and a fourth event related to the MMT service based on an event information box in MPU (Media Processing Unit) when the third and fourth events are delivered via broadcast,
obtain a fifth event related to the ROUTE/DASH service based on another MPD which is delivered via broadband when the fifth event is delivered via broadband,
obtain a sixth event related to the MMT service based on another AEI which is delivered via broadband when the sixth event is delivered via broadband; and a media decoder configured to decode a video segment and an audio segment for the ROUTE/DASH service, and a video MPU and an audio MPU for the MMT service.

Claim 22) A method of processing multiple events received via hybrid networks in a digital receiver, the method comprising:
receiving a RF stream comprising SLT (Service List Table);
obtaining first signaling information for a ROUTE (Real-time Object Delivery over Unidirectional Transport)/DASH (Dynamic Adaptive Streaming over HTTP) service based on source IP address information, first destination IP address information and first destination port information included in the SLT;
obtaining second signaling information for a MMT (MPEG Media Transport) service based on second destination IP address information and second destination port information included in the SLT, wherein a first PLP (Physical Layer Pipe) for the SLT, a second PLP for the first signaling information, and a third PLP for the second signaling information are all different from each other;
obtaining a first event related to the ROUTE/DASH service based on MPD (Media Presentation Description) and a second event related to the ROUTE/DASH service based on an event message box in DASH segments when the first and second events are delivered via broadcast;
obtaining a third event related to the MMT service based on AEI (Application Event Information) and a fourth event related to the MMT service based on an event information box in MPU (Media Processing Unit) when the third and fourth events are delivered via broadcast;
obtaining a fifth event related to the ROUTE/DASH service based on another MPD which is delivered via broadband when the fifth event is delivered via broadband;
obtaining a sixth event related to the MMT service based on another AEI which is delivered via broadband when the sixth event is delivered via broadband; and
decoding a video segment and an audio segment for the ROUTE/DASH service, and a video MPU and an audio MPU for the MMT service.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A digital receiver of processing multiple events received via hybrid networks, the digital receiver comprising a tuner configured to receive a RF stream comprising SLT (Service List Table), and a control engine configured to obtain first signaling information for a ROUTE (Real-time Object Delivery over Unidirectional Transport)/DASH (Dynamic Adaptive Streaming over HTTP) service based on source IP address information, first destination IP address information and first destination port information included in the SLT, obtain second signaling information for a MMT (MPEG Media Transport) service based on second destination IP address information and second destination port information included in the SLT, wherein a first PLP (Physical Layer Pipe) for the SLT, a second PLP for the first signaling information, and a third PLP for the second signaling information are all different from each other, obtain a first event related to the ROUTE/DASH service based on MPD (Media Presentation Description) and a second event related to the ROUTE/DASH service based on an event message box in DASH segments when the first and second events are delivered via broadcast, obtain a third event related to the MMT service based on AEI (Application Event Information) and a fourth event related to the MMT service based on an event information box in MPU (Media Processing Unit) when the third and fourth events are delivered via broadcast, obtain a fifth event related to the ROUTE/DASH service based on another MPD which is delivered via broadband when the fifth event is delivered via broadband, obtain a sixth event related to the MMT service based on another AEI which is delivered via broadband when the sixth event is delivered via broadband; and a media decoder configured to decode a video segment and an audio segment for the ROUTE/DASH service, and a video MPU and an audio MPU for the MMT service, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NICHOLAS T CORBO/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
02/24/2021